DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding an illumination system comprising the second cavity closed by a planar lens and the non-planar configuration includes the second housing positioned with the planar cover portion extending nonparallel to the planar lens, in combination with the remaining limitations in the claim.
Regarding independent claim 33, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding an illumination system comprising the second cavity closed by a planar lens and the end caps are partially concealed by the first housing and partially exposed when the second housing is positioned in the non-planar configuration, in combination with the remaining limitations in the claim.
Regarding independent claim 38, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a method of manufacturing an illumination system comprising the second cavity closed by a planar lens and the non-planar configuration is when the second housing positioned with the planar cover portion extending nonparallel to the planar lens, in combination with the remaining limitations in the claim.
Claims 22-32, 34-37 and 39-40 are allowable due to their dependence.
The closest prior art of record, Littman et al. (US 5,564,815) teaches what appears to be two different housing cavities, with one pivoting from the other. Littman lacks a more modern illumination strip, a planar lens, and pivots in a way that does not result in the end caps being partially concealed upon rotation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875